









Employment Agreement (this “Agreement”), dated as of April 30, 2020 (the
“Effective Date”), between Virtu Financial Operating LLC, a Delaware limited
liability company (together with all parents, affiliates and subsidiaries as the
"Company"), and Joseph Molluso (“Executive”).


WHEREAS, Executives’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants described herein, is a
material inducement to the Company’s willingness to provide equity-based
compensation to Executive as described herein, and the Company would not
otherwise grant such equity-based compensation to Executive if Executive did not
agree to enter into this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:


1.
Term.



a.
The term of Executive’s employment under this Agreement shall continue from the
Effective Date until the three (3)-year anniversary of the Effective Date (the
“Initial Expiration Date”), provided that on the Initial Expiration Date and
each subsequent anniversary of the Initial Expiration Date, the term of
Executive’s employment under this Agreement shall be extended for one (1)
additional year unless either party provides written notice to the other party
at least ninety (90) days prior to the Initial Expiration Date (or any such
anniversary, as applicable) that Executive’s employment hereunder shall not be
so extended (in which case, Executive’s employment under this Agreement shall
terminate on the Initial Expiration Date or expiration of the extended term, as
applicable); provided, however, that Executive’s employment under this Agreement
may be terminated at any time pursuant to the provisions of Section 5. The
period of time from the Effective Date through the termination of this Agreement
and Executive’s employment hereunder pursuant to its terms is herein referred to
as the “Term”; and the date on which the Term is scheduled to expire (i.e., the
Initial Expiration Date or the scheduled expiration of the extended term, if
applicable) is herein referred to as the “Expiration Date.” Notwithstanding
anything contained herein to the contrary, if upon the effective date of a
Change in Control, the Expiration Date is less than one (1) year from the date
of such Change in Control, the Term shall automatically be renewed so that the
Expiration Date is one (1) year from the effective date of such Change in
Control.



b.
Executive agrees and acknowledges that the Company has no obligation to extend
the Term or to continue Executive’s employment following the Expiration Date,
and Executive expressly acknowledges that no promises or understandings to the
contrary have been made or reached. Executive also agrees and acknowledges that,
should Executive and the Company choose to continue Executive’s employment for
any period of time following the Expiration Date without extending the term of
Executive’s employment under this Agreement or entering into a new written
employment agreement, Executive’s employment with the Company shall be “at
will,” such that the Company may terminate Executive’s employment at any time,
with or without reason and with or without notice, and Executive may resign at
any time, with or without reason and with or without notice (for the sake of
clarity, the provisions of this Agreement shall not apply following the
expiration of the Term (except as otherwise expressly provided herein)).



2.
Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.



a.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person; provided,
that in no event shall any entity Controlled by Vincent Viola but in which the
Company does not have a direct or indirect ownership interest be treated as an
Affiliate of the Company.



b.
“Cause” means that any of the following occurs:



i.
Executive is convicted of, or pleads guilty or nolo contendere to, any felony or
commits any fraudulent or illegal acts with regard to the Company or its
employees, independent contractors, officers, members or managers;



ii.
Executive is repeatedly intoxicated or under the influence of illegal substances
while performing his employment duties;



iii.
Executive does not have any necessary license or regulatorily required
qualification, or becomes subject to a decree or order, in each case, from a
regulatory agency, in each case, that prevents him from working for the Company;



iv.
Execuitve (A) violates any material regulatory or trading policy, procedure,
requirement, rule or regulation of the Company, any exchange, regulatory agency
or self-regulatory body with authority to govern or regulate him or the Company,
(B) violates any material obligation or is in breach of any representation in
this Agreement (including for the avoidance of doubt any exhibit hereto), or (C)
violates any material written company policy as stated in the Company’s employee
policy manual (as amended or revised by the Company from time to time) or the
Company’s Code of Conduct and Ethics; provided, that any act, or failure to act,
based upon the instructions of the Board or the Chief Executive Officer (“CEO”)
or reasonably based upon the written advice of counsel for the Company shall not
be considered a violation under clauses (A) or (C) herein;



v.
Executives intentionally and wrongfully damages material assets of the Company;



vi.
Executive intentionally and wrongfully discloses material confidential
information of the Company; or



vii.
Executive intentionally and wrongfully engages in any competitive activity which
constitutes a material breach of this Agreement, the Proprietary Invention
Assignment, Noncompetition and Confidentiality Agreement (enclosed herewith as
Exhibit A), and/or a breach of his duty of loyalty;



provided that Cause shall not apply to any act or omission described above
unless the Company provides written notice of the act or omission (which, except
in the case of an allegation of Cause that is subject to cure, may be provided
at the time of termination) and, with respect to clauses (iii), (iv), or (vi),
if curable, the act or omission is cured within thirty (30) days after receipt
of such notice and does not recur within 180 days after the initial act or
omission.


c.
“Change in Control” has the meaning set forth in the Plan.



d.
“Control” means (including, with correlative meanings, the terms “Controlled by”
and “under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities or by contract.



e.
“Disability” means means Executive would be entitled to long-term disability
benefits

under the Company’s long-term disability plan as in effect from time to time,
without regard
to any waiting or elimination period under such plan and assuming for the
purpose of such
determination that Executive is actually participating in such plan at such
time. If the
Company does not maintain a long-term disability plan, “Disability” means
Executive’s inability to perform Executive’s duties and responsibilities
hereunder on a full-time basis for a consecutive period of one hundred eighty
(180) days in any three hundred sixty-five (365)-day period due to physical or
mental illness or incapacity that is determined to be total and permanent by a
physician selected by the Company or its insurers and reasonably acceptable to
the Executive or his legal representative.






f.
“Good Reason” means the termination of Executive’s employment at his initiative
after, without Executive’s prior written consent, one (1) or more of the
following events:



i.
an adverse change in Executive’s title or reporting relationship such that he no
longer reports directly to the Chief Executive Officer of the ultimate parent
company of Virtu or a material reduction in authority, duties or
responsibilities at the Company or a successor employer relative to the
Executive’s authority, duties or responsibilities (with respect to a termination
in connection with a Change in Control, relative to Executive’s authority,
title, duties or responsibilities immediately prior to the Change in Control) or
being required to report other than to the CEO or the Board or a material
reduction in Base Salary;



ii.
a material breach of this Agreement by the Company or a successor employer; or



iii.
required relocation or performance of primary services (other than through
routine and reasonable travel) by the Executive more than thirty (30) miles from
his current place of employment in order to continue to perform the duties and
responsibilities of his position.



Notwithstanding the above, Executive’s termination of employment will not be for
Good Reason unless (1) he notifies the Company in writing of the existence of
the condition that he believes constitutes Good Reason within 30 days of the
initial existence of such condition (which notice specifically identifies such
condition), (2) the Company fails to remedy such condition within thirty (30)
days after the date on which it receives such notice (the “Remedial Period”),
and (3) so long as the Company acknowledges in writing the existence of Good
Reason, the Executive actually terminates employment within thirty (30) days
following the expiration of the Remedial Period and before the Company remedies
such condition. If the Company does not acknowledge in writing the existence of
Good Reason, Executive shall only be required to resign for Good Reason within
two years of the end of the Remedial Period.


g.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, unincorporated entity or other
entity.



h.
“Plan” means the Virtu Financial, Inc. Amended and Restated 2015 Management
Incentive Plan.



3.
Duties and Responsibilities.



a.
The Company hereby employs Executive and Executive hereby accepts employment,
subject to the terms and conditions contained herein, during the Term, as
Co-President and Co-Chief Operating Officer, reporting directly to the Company’s
Chief Executive Officer. During the Term, Executive agrees to be employed by and
devote substantially all of Executive’s business time and attention to the
Company and the promotion of its interests and to use his best efforts to
faithfully and diligently serve the Company; provided, however, that, to the
extent such activities do not significantly interfere with the performance of
his duties, services and responsibilities under this Agreement, Executive shall
be permitted to (i) manage his and his immediate family’s personal, financial
and legal affairs, (ii) serve on civic or charitable boards and committees of
such boards and (iii) to the extent approved by the Board pursuant to a duly
authorized resolution of the Board, serve on corporate boards and committees of
such boards. Executive will perform such lawful duties and responsibilities as
are commensurate with Executive’s titles and positions and as are generally
consistent with those exercised by Executive prior to the Effective Date, and
such other duties and responsibilities commensurate with Executive’s titles and
positions as may be reasonably requested by the Chief Executive Officer from
time to time. Executive will have the authority customarily exercised by an
individual serving as Co-President and Co-Chief Operating Officer of a
corporation of the size and nature of the Company. During the Term, upon request
Executive shall serve as a director or an officer of one or more subsidiaries of
the Company, or of an Affiliate of the Company. Executive shall not be
compensated additionally in Executive’s capacity as a member of the Board or as
a director or officer of a subsidiary or Affiliate of the Company.



b.
During the Term, Executive’s principal place of employment shall be in the
Company’s principal office in Manhattan, New York. Executive acknowledges that
Executive’s duties and responsibilities shall require Executive to travel on
business to the extent reasonably necessary to fully perform Executive’s duties
and responsibilities hereunder.



4.
Compensation and Related Matters.



a.
Base Salary. As of the Effective Date, Executive shall receive an annual base
salary (“Base Salary”) of $500,000 per year, payable in accordance with the
Company’s normal payroll procedures and may be increased (but not decreased) by
the CEO together with the Compensation Committeee (as defined below) in its sole
discretion (such salary, as may be increased, the “Base Salary”). For the
avoidance of doubt, the position is exempt from any and all overtime laws.



b.
Annual Bonus. During the Term, for each calendar year, Executive shall be
eligible to receive an annual bonus (“Annual Bonus”) with a minimum Annual Bonus
amount of $2,500,000 with respect to the fiscal year ended December 31, 2020
(the “2020 Bonus”) and $1,500,000 with respect to each of the fiscal years ended
December 31, 2021 and December 31, 2022 (the “Minimum Bonus”) and a maximum
Annual Bonus amount of $2,500,000 (the “Maximum Bonus”). Eighty percent (80%) of
the Annual Bonus shall be based on the achievement of annual quantitative
targets established in the sole and absolute discretion of the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of Virtu
Financial, Inc. (“Virtu”) together with the Company’s CEO (the “Quantitative
Goals”) and the remaining twenty percent (20%) of the Annual Bonus will be based
on annual qualitative targets established in the sole and absolute discretion of
the Compensation Committee together with the Company’s CEO (the “Qualitative
Goals”). Accordingly, up to $2,000,000 of the Maximum Bonus may be earned based
on the achievement of the Quantitative Goals and up to $500,000 of the Maximum
Bonus may be earned based on the achievement of the Qualitative Goals. Any
Annual Bonus payable may be paid in a combination of cash and long-term equity,
and the proportion between cash and long-term equity will be entirely within the
discretion of the Company but is expected to be paid 40% in cash and 60% in
stock and restricted stock units in Virtu, which shall be subject to the terms
and conditions of the Plan and a separate award agreement. Any performance bonus
will be paid at a time such that it qualifies as a “short-term deferral” under
Section 409A and is conditioned upon Executive’s continued employment in good
standing through the date on which such Annual Bonus is paid, expect as
otherwise set forth herein.



c.
Sign-on Compensation. In consideration of cash and equity compensation forfeited
by the Executive in connection with the commencement of his employment with the
Company, within fifteen (15) days of the Effective Date:



i.
the Executive will be granted 200,000 Restricted Stock Units (“RSUs”) of the
Company (the “Sign on Equity Award”), vesting in three equal installments on
January 24, 2021, January 24, 2022 and January 24, 2023 and otherwise issued
pursuant to and subject to the terms and conditions of the Plan and a separate
award agreement attached hereto as Exhibit B, which shall include the approval
of the Compensation Committee, and which shall also provide that in the event of
Executive’s termination other than for Cause or resignation for Good Reason (x)
the next scheduled vesting installment prorated for the number of days elapsed
during the applicable vesting period, plus (y) the full next installment of
Stock scheduled for vesting, if any, shall together be deemed vested immediately
upon such termination (the “Sign on Equity Award Acceleration”); and



ii.
the Executive will receive a cash sign-on bonus of $2,500,000, $1,666,667 of
which shall be subject to a prorated clawback right of the Company based on the
proportion of the Term elapsed as of the date that Executive’s employment is
terminated for Cause or Executive resigns without Good Reason.



d.
Initial Equity Award. Within fifteen (15) days of the Effective Date, the
Executive will be granted 150,000 restricted shares of class A common stock of
the Company (the “Initial Equity Award”) which shall be earned and vest
in accordance with the terms hereof and the terms of the applicable award
agreement and the terms of the Plan.



i.
The Initial Equity Award shall be earned and vested in three separate annual
installments, and the number of shares earned with respect to the installment
for each calendar year ended during such period shall be determined based on the
percentage of the Company’s budgeted EBITDA achieved in such calendar year in
accordance with the following table:



Percentage of Budgeted
EBITDA Achieved
Number of Shares Earned
75% or more
50,000
74%
45,000
73%
40,000
72%
35,000
71%
30,000
70%
25,000
Less than 70%
0



If the percentage of the Company’s budgeted EBITDA achieved is greater than 70%
but less than 75%, then the amount of earned shares in the table above will be
determined based on linear interpolation.


ii.
To the extent any shares of Stock are earned with respect to the Initial Equity
Award in accordance with 4(c)(i), such shares shall vest on the last day of the
calendar year to which such instalment relates, subject in all cases to the
Executive’s continued employment through the applicable vesting date.



iii.
The Initial Equity Award will be issued pursuant to the Plan and will be subject
to the terms and conditions of the Plan and a separate award agreement attached
hereto as Exhibit C, which shall include the approval of the Compensation
Committee, and which shall also provide that in the event of Executive’s
termination other than for Cause or resignation for Good Reason (x) the next
scheduled vesting installment prorated for the number of days elapsed during the
applicable vesting period, plus (y) the full next installment of Stock scheduled
for vesting, if any, shall together be deemed vested immediately upon such
termination (the “Initial Equity Award Acceleration”).



e.
Annual Equity Awards. In addition, commencing with calendar year 2020, Executive
shall be eligible to receive an equity award at the beginning of each calendar
year during his employment (each such grant, an “ Annual Equity Award ”) as
determined by the Compensation Committee together with the Company’s CEO. It is
the current intention of the Company that such Annual Equity Award will be in
the form of restricted shares of Stock; 50% of such shares shall vest on the
last day of the calendar year to which such award relates and the remaining 50%
shall vest on the last day of the subsequent calendar year, subject in all cases
to Executive’s continued employment through the applicable vesting date.



f.
Benefits and Perquisities. Executive will be eligible for all employee benefits
offered by the Company to employees in similar positions. The Company retains
the right to modify or change its benefits and compensation policy from time to
time, as it deems necessary, other than those provided for Executive in this
employment agreement. The Company also retains the right to assign Executive’s
employment agreement to an Affiliate, subject to the terms and conditions of
this Agreement.



g.
Indemification. The Company will indemnify Executive to the fullest extent
permitted by law and the Company’s governing documents.



5.
Termination of Employment.



a.
Executive’s employment under this Agreement may be terminated by either party at
any time and for any reason; provided, however, that Executive shall be required
to give the Company at least sixty (60) days’ advance written notice of any
voluntary resignation of Executive’s employment hereunder (other than
resignation for Good Reason) (and in such event the Company in its sole
discretion may elect to accelerate Executive’s date of termination of
employment, it being understood that such termination shall still be treated as
a voluntary resignation for purposes of this Agreement). Notwithstanding the
foregoing, Executive’s employment shall automatically terminate upon Executive’s
death.



b.
Upon termination, irrespective of the reason, the Company shall pay Executive:
(i) unpaid salary earned through the date of termination; (ii) compensation at
the rate of the salary for any vacation time earned but not used as of the date
Executive’s employment terminates in accordance with Company policies as then in
effect; (iii) reimbursement, in accordance with the Company’s policies and
procedures, for business expenses incurred by Executive but not yet paid as of
the date employment terminates; and (iv) all other payments, benefits or fringe
benefits to which Executive is entitled under the terms of the applicable
arrangements and/or applicable law (all of the foregoing clauses (i)-(iv)
collectively, the “Accrued Obligations”).



c.
If Executive’s employment under this Agreement is terminated (i) by the Company
without Cause, (ii) due to Executive’s death or Disability, (iii) by Executive
for Good Reason, or (iv) due to expiration of the Term on the Expiration Date as
a result of the Company delivering a notice of non-renewal as contemplated by
Section 1, in addition to the payments and benefits specified in Section 5(b),
Executive shall also receive the following termination payments and benefits on
or beginning with the first payroll whose cutoff date follows the date
Executive’s employment ends or according to such timing as otherwise set forth
below (collectively, the “Severance Benefits”):



i.
an amount equal to greater of (x) the sum of twelve (12) months’ Base Salary, at
the rate in effect immediately prior to termination (or, if higher, the highest
rate in effect within the preceding six months) and (y) an amount equal to the
total amount of Base Salary that Executive would have been entitled to receive
had Executive continued to be employed through the Expiration Date, payable in a
single lump sum on the next payroll date whose cutoff follows the day the
Release (as defined below) becomes irrevocable (or, if earlier, within five
business days folloing irrevocability), except where payment is delayed
according to the timing relating to the Release Period as set forth below or
pursuant to Section 409A (as defined below) (such date, the “Severance Payment
Date”);



ii.
any bonus that the Company had definitively determined to pay to Executive and
which was authorized and approved in accordance with the Company’s policies and
procedures but which had not yet been paid to as of the date of termination,
including, to the extent not already paid as of the date of termination under
this Section 5(c), the 2020 Bonus, payable in a lump sum at the same date as
provided under clause (i) above;



iii.
the Sign On Equity Award Acceleration, and the Initial Equity Award
Acceleration; and



iv.
the employer portion of COBRA continuation coverage for Executive and any
covered dependents will continue to be paid in accordance with the Company’s
regular payroll practices, so long as the Executive has not become actually
covered by the medical plan of a subsequent employer during any such month and
are otherwise entitled to COBRA continuation coverage, with such payments for up
to a maximum of twelve (12) months following the date of termination.



d.
Notwithstanding anything herein to the contrary, if at any time within twelve
(12) months following a Change in Control (as defined in the Plan as of the date
thereof) or in anticipation of a Change of Control towards which material steps
have been taken at the time of such termination and such Change of Control
actually occurs, Executive’s employment under this Agreement is terminated (i)
by the Company without Cause, (ii) due to Executive’s death or Disability, (iii)
by Executive for Good Reason, or (iv) due to expiration of the Term on the
Expiration Date as a result of the Company delivering a notice of non-renewal as
contemplated by Section 1, then in in lieu of the Severance Benefits described
in Section 5(c) the Executive shall be entitled to receive the following:



i.
An amount equal to two (2) times the sum of (x) Executive’s Base Salary and (y)
the Annual Bonus (including any amounts deferred or satisfied through the grant
of equity awards) most recently awarded to Executive for completed fiscal years
of the Company payable in a single lump sum on the Severance Payment Date;



ii.
any bonus that the Company had definitively determined to pay to Executive and
which was authorized and approved in accordance with the Company’s policies and
procedures but which had not yet been paid to as of the date of termination,
payable in a lump sum at the same date as provided under clause (i) above;



iii.
the Sign On Equity Award Acceleration and the Initial Equity Award Acceleration;
and



iv.
the benefits described in Section 5(c)(iv) above.



e.
For avoidance of doubt, all payments owed to the Executive under Section 5 of
this Agreement will be paid in a single lump sum on the Severance Payment Date.



f.
Notwithstanding anything else herein to the contrary, the Company’s obligation
to pay the benefits described herein shall be conditioned on the receipt of a
customary release and waiver of all claims (the “Release”) in a form
substantially consistent with the Company’s form separation agreement, and which
shall not contain any restrictive covenants more onerous than those to which
Executive is already subject. Such release and waiver must be executed and
become irrevocable within sixty (60) days following the date Executive’s
employment ends (the”Release Period”). If such Release Period ends in the
calendar year subsequent to the calendar year in which Executive’s employment
ends and any Severance Benefits or the Change in Control Bonus is subject to
Section 409A, payment of such covered amounts will not be made earlier than the
first business day of that subsequent year.



g.
To the extent (i) any payments to which Executive becomes entitled under this
agreement, or any agreement or plan referenced herein, in connection with
Executive’s termination of employment with the Company, constitute deferred
compensation subject to Section 409A of the Internal Revenue Code (“Section
409A”) and (ii) Executive is deemed at the time of such termination of
employment to be a “specified” employee under Section 409A, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the 6-month period measured from the date of Executive’s “separation from
service” (as such term is at the time defined in regulations under Section 409A)
with the Company and (ii) the date of Executive’s death following such
separation from service, provided, however, that such deferral shall be effected
only to the extent required to avoid adverse tax treatment to Executive,
including (without limitation) the additional twenty-percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(B) in the absence
of such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive or Executive’s beneficiary in one lump sum (without interest). To the
extent that any provision of this Agreement is ambiguous as to its exemption or
compliance with Section 409A, the provision will be read in such a manner so
that (i) all payments hereunder are exempt from Section 409A to the maximum
permissible extent and, (ii) for any payments where such construction is not
tenable, so that those payments comply with Section 409A to the maximum
permissible extent. Payments pursuant to this Agreement (or referenced in this
Agreement), and each installment thereof, are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A. All references to termination of employment or similar terms shall be
deemed to mean separation from service within the meaning of Section 409A.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A: (x) the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive in
any other calendar year, (y) the Company will reimburse Executive for expenses
for which Executive is entitled to be reimbursed on or before the last day of
the calendar year following the calendar year in which the applicable expense is
incurred or, if earlier, within 30 days after Executive has substantiated the
expense, and (z) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.



6.
280G Matters.



a.
Anything in this Agreement to the contrary notwithstanding, in the event that
the Accounting Firm shall determine that receipt of all Payments would subject
Executive to tax under Section 4999 of the Code, the Accounting Firm shall
determine whether some amount of Agreement Payments meets the definition of
“Reduced Amount.”  If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Agreement Payments shall be reduced to such Reduced
Amount.

 
b.
If the Accounting Firm determines that the aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give Executive
notice to that effect and a copy of the detailed calculation thereof, and
Executive may then elect, in his sole discretion, which and how much of the
Agreement Payments shall be eliminated or reduced (as long as after such
election the Present Value of the aggregate Agreement Payments equals the
Reduced Amount).  All determinations made by the Accounting Firm under this
Paragraph shall be binding upon the Company and Executive.  In connection with
making determinations under this Paragraph, the Accounting Firm shall take into
account the value of any reasonable compensation for services to be rendered by
Executive before or after the Change in Control, including any non-competition
provisions that may apply to Executive and the Company shall cooperate in the
valuation of any such services, including any non-competition provisions.



c.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for Executive’s benefit pursuant to this Agreement which should not have been so
paid or distributed (each, an “Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for Executive’s
benefit pursuant to this Agreement could have been so paid or distributed (each,
an “Underpayment”), in each case, consistent with the calculation of the
Reduced Amount hereunder.  In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Company to or for Executive’s benefit shall be repaid
by Executive to the Company together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
such repayment shall be required if and to the extent such deemed repayment
would not either reduce the amount on which Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes.  In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for Executive’s benefit
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. All fees and expenses of the Accounting Firm in
implementing the provisions of this Paragraph shall be borne by the Company.



d.
Definitions.  The following terms shall have the following meanings for purposes
of this Paragraph. (1)  A “Payment” shall mean any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for Executive’s benefit, whether paid or payable pursuant to this
Agreement or otherwise; (2)  “Agreement Payment” shall mean a Payment paid or
payable pursuant to this Agreement (disregarding this Paragraph); (3)  “Net
After-Tax Receipt” shall mean the Present Value of a Payment net of all taxes
imposed on Executive with respect thereto under Sections 1 and 4999 of the Code
and under applicable state and local laws, determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied to Executive’s taxable income for the immediately preceding taxable
year, or such other rate(s) as Executive shall certify, in Executive’s sole
discretion, as likely to apply to Executive in the relevant tax year(s); (4) 
“Accounting Firm” shall mean the Company’s regular auditor, unless Executive
objects to the use of that auditor, in which event the auditor shall be an
independent auditor or other independent professional services organization that
is a certified public accounting firm recognized as an expert in determinations
and calculations for purposes of Section 280G of the Code selected by the
Company and reasonably acceptable to Executive, which auditor shall not, without
Executive’s consent, be a firm serving as accountant or auditor for the
individual, entity or group effecting the Change in Control (the “Auditor”);
(5)  “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment; and (6) “Reduced Amount”
shall mean the amount of Agreement Payments that (x) has a Present Value that is
less than the Present Value of all Agreement Payments and (y) results in
aggregate Net After-Tax Receipts for all Payments that are greater than the Net
After-Tax Receipts for all Payments that would result if the aggregate Present
Value of Agreement Payments were any other amount that is less than the Present
Value of all Agreement Payments.



7.
Mutual Arbitration. Executive and the Company both knowingly and voluntarily
agree to a pre-dispute arbitration clause so that should any controversy or
dispute arise in connection with Executive’s employment, the cessation of
Executive’s employment or the interpretation of this agreement, Executive and
the Company agree to the arbitration of any and all such claims at a site in New
York, before a neutral panel of the American Arbitration Association or JAMS, as
dictated by the underlying facts and circumstances giving rise to Executive’s
claim(s). In the course of any arbitration pursuant to this agreement, Executive
and the Company agree: (a) to request that a written award be issued by the
panel, and (b) that each side is entitled to receive any and all relief they
would be entitled to receive in a court proceeding, except that Executive agrees
to waive any claim or right Executive may have for punitive or other indirect or
consequential damages. Executive and the Company knowingly and voluntarily agree
to enter into this arbitration clause and to waive any rights that might
otherwise exist to request a jury trial or other court proceeding, except that
Executive agrees that the Company may seek and obtain from a court any
injunctive or equitable relief necessary to maintain (and/or to restore) the
status quo or to prevent the possibility of irreversible or irreparable harm
pending final resolution of mediation, arbitration or court proceedings, as
applicable. The agreement between Executive and the Company to arbitrate
disputes includes, but is not limited to, any claims of unlawful discrimination
and/or unlawful harassment under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
New York Civil Rights Laws, the New York Executive Law, the New York City Human
Rights Law, or any other federal, state of local law relating to discrimination
in employment and any claims relating to wage and hour claims and any other
statutory or common law claims. If Executive is deemed an associated person
under FINRA’s rules, this agreement does not prohibit or restrict Executive from
filing an arbitration claim in the FINRA arbitration forum as specified in FINRA
rules.



8.
Offset and Mitigation. No payments due Executive hereunder shall be subject to
any offset for obligations owed by Executive to the Company or its Affiliates
(except as required by applicable law). In no event shall Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement.



9.
Restrictive Covenants. Executive acknowledges and agrees that Executive shall be
bound by the restrictive covenants set forth in the Proprietary Invention
Assignment, Noncompetition and Confidentiality Agreement; provided, however,
that the Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made: (A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney; and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company’s
trade secrets to the Executive’s attorney and use the trade secret information
in the court proceeding if the Executive: (1) files any document containing the
trade secret under seal; and (2) does not disclose the trade secret, except
pursuant to court order.



10.
Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company or its subsidiaries or Affiliates are and shall
remain the property of the Company, and Executive shall immediately return such
property to the Company upon the termination of Executive’s employment and, in
any event, at the Company’s request and subject to inspection in accordance with
applicable Company employee policies generally, except as may otherwise be
agreed by Executive and the Company at the time of termination; provided, that
Executive shall be permitted to retain a copy of his contacts/rolodex,
including in electronic form, as well as copies of documents regarding the terms
of his employment and his compensation and benefits.



11.
Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Sections 9 or 10 would cause
irreparable damage to the Company in an amount that would be material but not
readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate.  Accordingly, Executive agrees
that, notwithstanding any provision of this Agreement to the contrary, the
Company shall be entitled (without the necessity of showing economic loss or
other actual damage) to injunctive relief (including temporary restraining
orders, preliminary injunctions and/or permanent injunctions) in any court of
competent jurisdiction for any actual or threatened breach of any of the
covenants set forth in Sections 9 or 10 in addition to any other legal or
equitable remedies it may have.  The preceding sentence shall not be construed
as a waiver of the rights that the Company may have for damages under this
Agreement or otherwise, and all of the Company’s rights shall be unrestricted.



12.
Representations of Executive; Advice of Counsel.



a.
Executive represents, warrants and covenants that as of the date hereof: (i)
Executive has the full right, authority and capacity to enter into this
Agreement and perform Executive’s obligations hereunder, (ii) Executive is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company hereunder
during or after the Term, and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject.



b.
Prior to execution of this Agreement, Executive was advised by the Company of
Executive’s right to seek independent advice from an attorney of Executive’s own
selection regarding this Agreement. Executive acknowledges that Executive has
entered into this Agreement knowingly and voluntarily and with full knowledge
and understanding of the provisions of this Agreement after being given the
opportunity to consult with counsel. Executive further represents that in
entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.



13.
Cooperation. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), and any investigation
and/or defense of any claims asserted against the Company or its Affiliates,
which relates to events occurring during Executive’s employment with the Company
and its Affiliates as to which Executive may have relevant information
(including but not limited to furnishing relevant information and materials to
the Company or its designee and/or providing testimony at depositions and at
trial); provided that with respect to such cooperation occurring following
termination of employment, the Company shall reimburse Executive for expenses
reasonably incurred in connection therewith, and further provided that any such
cooperation occurring after the termination of Executive’s employment shall be
scheduled so as not to unreasonably interfere with Executive’s business or
personal affairs.



14.
Withholding. The Company may deduct and withhold from any amounts payable under
this Agreement such Federal, state, local, non-U.S. or other taxes as are
required to be withheld pursuant to any applicable law or regulation.



15.
Assignment.



a.
This Agreement is personal to Executive and without the prior written consent of
the Company shall not be assignable by Executive, except for the assignment by
will or the laws of descent and distribution of any accrued pecuniary interest
of Executive, and any assignment in violation of this Agreement shall be void.
The Company may only assign this Agreement, and its rights and obligations
hereunder, in accordance with the terms of Section 15(b).



b.
This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction, and, in the event of Executive’s
death or Disability, Executive’s estate, successors, heirs and assigns in the
case of any payments due to Executive hereunder). The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise. Following a Change in Control, if the Company is not the ultimate
parent corporation and the Company’s common stock is not publicly traded, the
“Board of Directors” or “Board” as used in this Agreement shall refer to the
board of directors of the ultimate parent of the Company.



c.
Executive acknowledges and agrees that all of Executive’s covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.



16.
Governing Law; No Construction Against Drafter. This Agreement shall be deemed
to be made in the State of New York, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of New York without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured or drafted such provision.



17.
Amendment; No Waiver; Severability.



a.
No provisions of this Agreement may be amended, modified, waived or discharged
except by a written document signed by Executive and a duly authorized officer
of the Company (other than Executive). The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.  No failure or delay by either party in exercising any right or
power hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment of any steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.



b.
If any term or provision of this Agreement is invalid, illegal or incapable of
being enforced by any applicable law or public policy, all other conditions and
provisions of this Agreement shall nonetheless remain in full force and effect
so long as the economic and legal substance of the transactions contemplated by
this Agreement is not affected in any manner materially adverse to any
party; provided, that in the event that any court of competent jurisdiction
shall finally hold in a non- appealable judicial determination that any
provision of Section 7, 8 or 9 (whether in whole or in part) is void or
constitutes an unreasonable restriction against Executive, such provision shall
not be rendered void but shall be deemed to be modified to the minimum extent
necessary to make such provision enforceable for the longest duration and the
greatest scope as such court may determine constitutes a reasonable restriction
under the circumstances.  Subject to the foregoing, upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.



18.
Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company, relating to such subject
matter, except that the terms of the Proprietary Invention Assignment,
Noncompetition and Confidentiality Agreement (the “Proprietary Agreement”) dated
on or around August 7, 2013, the Separation Agreement dated as of September 3,
2019, and Executive’s joinder agreement to the Amended and Restated Limited
Liability Company Agreement of Virtu Employee Holdco LLC shall each continue in
full force and effect in accordance with their terms, and any award agreements
issued pursuant to the Plan shall continue in full force and effect in
accordance with their terms.  



19.
Survival. The rights and obligations of the parties under the provisions of this
Agreement shall survive, and remain binding and enforceable, notwithstanding the
expiration of the Term, the termination of this Agreement, the termination of
Executive’s employment hereunder or any settlement of the financial rights and
obligations arising from Executive’s employment hereunder, to the extent
necessary to preserve the intended benefits of such provisions.



20.
Notices. All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one (1) business day in the
case of express mail or overnight courier service) to the parties at the
following addresses or facsimiles (or at such other address for a party as shall
be specified by like notice):



If to the Company:            Virtu Financial
One Liberty Plaza, 5th Floor
New York, NY 10006
Attn: Legal Department
E-mail: Legal @virtu.com


If to Executive:
At the most recent address on file in the
Company’s records



Notices delivered by email shall have the same legal effect as if such notice
had been delivered in person.


21.
Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.



22.
Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (.pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.



    
[Signature Page Follows]








This Agreement has been duly executed by the parties as of the date first
written above.




VIRTU FINANCIAL OPERATING LLC






By: ________________
Name: Douglas A. Cifu
Title: Chief Executive Officer








By: ________________
Name: Joseph Molluso








PROPRIETARY INVENTION ASSIGNMENT, NONCOMPETITION
AND CONFIDENTIALITY AGREEMENT

In consideration of my employment (the “Engagement”) by Virtu Financial
Operating LLC a Delaware limited liability company (including any subsidiary,
parent or affiliate thereof, the “Company”), as an employee, consultant,
independent contractor or otherwise, and other good and valuable consideration,
I, the undersigned, hereby enter into this Agreement (the “Agreement”) as of the
date set forth below my signature and hereby represent to and agree with the
Company as follows:
1.    Acknowledgments. I acknowledge that: (a) during the course of my
Engagement by the Company, I am likely to learn of or have access to
Confidential Information (as defined below), including Confidential Information
entrusted to the Company by other individuals or entities, as well as other
protectable business interests; (b) my Engagement by the Company creates a
relationship of confidence between the Company and me; (c) the Company has
devoted substantial resources to developing Confidential Information and such
information is critical to the Company’s competitive advantage and business; (d)
the Company takes significant steps to preserve and to protect its Confidential
Information; (e) any unauthorized use or disclosure or other improper use by me
of Confidential Information could have severe and irreparable repercussions on
the Company and/or its clients or other persons or entities; (f) the Company’s
protectable business interests are essential to its competitive advantage and
will retain continuing vitality throughout and beyond my Engagement with the
Company; (g) if I leave the Company and work for myself or with another person
or entity in a manner that violates this Agreement, it would be highly likely,
if not inevitable, that I would rely on the Company’s Confidential Information
in the course of my work, either consciously or subconsciously; and (h) any
diminution of the Company’s competitive advantage caused by my engaging in
activities in violation of this Agreement could have severe and irreparable
repercussions on the Company’s business. Accordingly, I agree that this
Agreement is necessary to safeguard the Company’s protectable business
interests.


2.     Confidential Information.
(a)    Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means trade secrets, know-how, other proprietary
information or other information that (i) is not generally known to the public
or in the industries in which the Company engages in its business activities,
and (ii) relates to the activities, businesses, products or services, or
proposed activities, businesses, products or services of the Company, or of any
client of the Company. Examples of Confidential Information include, but are not
limited to: (i) all ideas, inventions, know-how, technology, formulas, designs,
software, programs, algorithms, trading strategies, trading models, products,
systems, applications, processes, procedures, methods and improvements and
enhancements, and all related documentation, whether or not patentable,
copyrightable or entitled to other forms of protection, utilized by the Company
or its affiliates or which are directly or indirectly, related to the business,
products or services, or proposed business, products or services, of the Company
or its affiliates; (ii) the name and/or address of any customer or vendor of the
Company or its affiliates or any information concerning the transactions or
relations of any customer or vendor of the Company or its affiliates with the
Company or any of its stockholders, principals, directors, officers, employees
or agents; (iii) any financial information relating to the Company and its
business; (iv) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company or its affiliates;
(v) any business plans, budgets, advertising or marketing plans; (vi) any
information contained in any of the written or oral policies and procedures or
manuals of the Company or its affiliates; (vii) any information belonging to
customers, vendors or affiliates of the Company or its affiliates or any other
individual or entity which the Company or its affiliates has agreed to hold in
confidence; and (viii) all written, graphic and other material (in any medium
whether in writing, on magnetic tape or in electronic or other form) relating to
any of the foregoing. I acknowledge and understand that information that is not
novel or is not copyrighted, trademarked or patented, or eligible for such or
any other protection, may nonetheless be Confidential Information.
(b)    Confidentiality. Except as required by the performance of my duties as
related to my Engagement by the Company, I shall not, either during or after the
course of my Engagement by the Company, regardless of the reason for the
expiration or termination of my Engagement, use or disclose any Confidential
Information or convey any Confidential Information to persons outside of the
Company, nor shall I cause or permit any individual controlled or directed by me
to do any of the foregoing. I understand that my Engagement by the Company
creates a relationship of confidence between the Company and me.
(c)     Exceptions. Notwithstanding the foregoing, any restriction on my use,
disclosure, or conveyance of Confidential Information shall not apply to (i) any
Confidential Information that enters the public domain through no fault of mine
or any person affiliated with me; (ii) any Confidential Information that I am
required to disclose pursuant to an order of a court of competent jurisdiction
or another government agency having appropriate authority, solely to the extent
necessary to comply with such order, and provided that, in the event that I am
ordered by a court or other government agency to disclose any Confidential
Information, I shall, subject to applicable law, (1) promptly notify the Company
of such order, (2) diligently contest such order at the sole expense of the
Company as expenses occur, and (3) seek to obtain at the sole expense of the
Company such confidential treatment as may be available under applicable laws
for any information disclosed under such order; and (iii) any use or disclosure,
during the course of my Engagement by the Company, of Confidential Information
made necessary by the proper conduct of the business of the Company and
consistent with the instructions of the Company. Nothing in any code, agreement,
manual or in any other policies, procedures or agreements of the Company shall
prohibit or restrict me or my counsel from providing information in connection
with: (a) any disclosure of information required by law or legal process; (b)
reporting possible violations of federal or state law or regulation to any
governmental agency, commission or entity, including but not limited to, the
Department of Justice, the Commodities Futures Trading Commission, the
Securities and Exchange Commission, the Department of Labor, the Congress, any
state Attorney General, self-regulatory organization and any agency Inspector
General (collectively “Government Agencies”) (c) filing a charge or complaint
with Government Agencies; (d) making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation (collectively the
“Whistleblower Statutes”); or (e) from initiating communications directly with,
responding to any inquiry from, volunteering information to, testifying or
otherwise participating in or assisting in any inquiry, investigation or
proceeding brought by Government Agencies in connection with (a) through (d).  I
am not required to advise or seek permission from the Company before engaging in
any activity set forth in (a) through (e).  Further, the Company does not in any
manner limit my right to receive an award from Government Agencies for
information provided to Government Agencies or pursuant to the Whistleblower
Statutes.
(d)    Return of Confidential Information. All Confidential Information, however
and wherever produced, including, without limitation, Confidential Information
stored in computer databases or by other electronic means, shall be and remain
the sole property of the Company. Upon the earlier of (i) the Company’s request
or (ii) the expiration or termination of my Engagement (regardless of the reason
for such expiration or termination), I shall immediately deliver to the Company,
or at the Company’s request destroy, all documents and electronic storage
devices (without retaining any electronic or physical copies, extracts, or other
reproductions, summaries or analyses) that contain Confidential Information and
that are in my possession, subject to my control, or held by me for others,
including, without limitation, any and all records, drawings, notebooks, papers,
electronic files, emails, and electronic data storage devices, whether prepared
by me or others. In addition, I shall return to the Company any equipment,
tools, or other devices owned by the Company and in my possession. At the
Company’s request, I shall promptly deliver to the Company a certificate to the
effect that I have complied with the provisions of this paragraph (d).
(e)    Non-Disclosure of Prior Employer Confidential Information. During the
course of my Engagement, I will not knowingly improperly use or disclose any
confidential or proprietary information or trade secrets of any former employer
or other person or entity intended by such person or entity not to be disclosed
to the Company. I will not bring onto the Company's premises any proprietary
information belonging to any such former employer, person or entity unless
consented to by such prior employer, person or entity. I represent that, to the
best of my knowledge, my performance of all of the terms of this Agreement does
not and will not breach any agreement to keep in confidence proprietary
information I have acquired prior to my employment by the Company. Further, I
represent that, to the best of my knowledge, my performance of my duties with
the Company will not breach any contractual or other legal obligation owed to
any third person.
a.Notice of Immunity under the Defend Trade Secrets Act. I acknowledge and agree
that the Company has provided me with written notice below that the Defend Trade
Secrets Act, 18 U.S.C. § 1833(b), provides an immunity for the disclosure of a
trade secret to report a suspected violation of law and/or in an
anti-retaliation lawsuit, as follows:
(i) IMMUNITY. An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that:
(A) is made
(1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and
(2) solely for the purpose of reporting or investigating a suspected violation
of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
(ii) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual:
(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.
3.    Noncompetition and Nonsolicitation.


(a)    During the term of my Engagement with the Company, and for the thirty-six
(36) months thereafter (the “Restricted Period”), I will not be employed by, act
on behalf of any other person or entity or group within an entity or its
affiliate (either as an officer, director, consultant or in any other capacity)
or own any interest in any person or entity or group within an entity or its
affiliate that (i) is during the term of my Engagement, a past, current or
prospective client of or investor in the Company, (ii) acts or attempts to act
as a market maker or engages in proprietary trading of financial products or
instruments, or buying, selling, trading or engaging in any other similar
transactions to facilitate a customer or client order, (iii) is engaged in any
business or activity that is similar to or directly competitive with that of the
Company (including, without limitation, areas in which the Company is or has
conducted business and areas in which it is contemplating doing business) unless
such employment or other arrangement has been approved by the Company in advance
in writing. During the Restricted Period, I will not solicit, attempt to
solicit, participate in any solicitation, or otherwise advise, induce or
encourage any current or prospective employee, consultant, independent
contractor, agent, client or representative of, or any vendor or supplier to,
the Company to terminate his, her or its relationship with the Company or to
enter into a business or employment relationship of any kind with any other
individual or entity. Additionally, during the Restricted Period, I will not
solicit or accept funds from any actual or prospective client, shareholder or
investor of the Company, nor will I encourage any such actual or prospective
client, shareholder or investor to decline, terminate or reduce its current or
prospective business relationship with the Company.
(b)    I acknowledge and agree that the provisions of this Section 2 (the
“Restrictive Covenants”) are reasonable and valid in geographical and temporal
scope and in all other respects, and are necessary in order to secure for the
Company the benefits for which it has contracted (specifically, the world-wide
scope is necessary because trading markets operate without regard to geographic
boundaries). In particular, I understand that the provisions of this Section 2
may limit my ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agree and hereby acknowledge that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (ii) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public, (iv)
such provisions are not unduly burdensome to me, and (v) the consideration
provided hereunder is sufficient to compensate me for the restrictions contained
in such provisions. In consideration thereof and in light of my education,
skills and abilities, I agree that I will not assert in any forum that such
provisions prevent me from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable; provided, however, that
no provision of this Section 2 shall prohibit me from merely owning up to 1% of
outstanding capital stock of any corporation that is actively traded in any
national securities market. However, if any court or authority determines that
any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, I agree that the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect without regard to the invalid
portions, and that if any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, and, in its reduced form, such
provision shall then be enforceable against me. I also acknowledge that the
Company would not have entered into an at will employment relationship with me
unless I agree to such restrictions and limitations.
4.    No Disparaging or Defamatory Statements. I shall not, during either the
course of my Engagement by the Company or the Restricted Period, make, publish,
or otherwise transmit any disparaging or defamatory statements, whether written
or oral, or give interviews, provide comment, information or opinions, positive
or negative, to any publicly available media resource or employee, contractor or
representative, regardless of the format and intent of that media.
5.    Ownership of Work Product; Inventions.
(a)    I acknowledge and agree that the results of all work and tasks performed
by me for or on behalf of the Company, or in connection therewith, including
without limitation all source code, software, algorithms, strategies, methods,
processes, materials, designs, plans and other works (the “Works”) and
Inventions, as defined below, are owned by the Company.
(b)    I acknowledge and agree that, to the fullest extent allowed by law, all
of the Works are “works made for hire", as that phrase is defined in the U.S.
Copyright Act of 1976, as amended (17 U.S.C. § 101) (the “Act”), in that either
(i) such Works are and will be prepared within the scope of my employment
whether or not such Works are prepared during normal working hours or on the
premises of the Company; or (ii) such Works have been and will be specifically
ordered or commissioned for use as set forth in the Act. The Company shall
therefore be deemed to be the sole author and owner of any and all right, title,
and interest therein, including, without limitation, intellectual property
rights.
(c)    To the extent that any such Works are not owned by the Company or do not
qualify for any reason as works made for hire, and to the extent that I may have
or acquire any right, title, or interest in such Works, I hereby assign to the
Company any and all such right, title, and interest in and to the Works.
(d)    I agree to make full and prompt disclosure to the Company of any
inventions or processes (as such terms are defined in 35 U.S.C. § 100) made or
conceived by me alone or with others during the course of my Engagement by the
Company (any such inventions or processes hereinafter referred to as the
“Inventions”), whether or not such Inventions are patentable or protected as
trade secrets and whether or not such Inventions are made or conceived during
normal working hours or on the premises of the Company. Notwithstanding such
full and prompt disclosure, my agreement to assign, as set forth in paragraph
(c) above, shall not apply to any Inventions that were conceived and developed
without the use of the Company's equipment, supplies, facilities, or
Confidential Information and were developed entirely on my own time (“Personal
Inventions”), unless (i) the Inventions relate to the business of the Company or
to the Company's actual or anticipated research or development; or (ii) the
Inventions result, in whole or in part, in any way, from any work performed by
me for the Company.
(e)    I agree that I will not incorporate any protectable materials, works or
inventions created or developed prior to my employment or engagement by Company
(“Prior Work or Invention”), or which I know or have reason to know are owned by
a third party (“Third Party Work or Invention”) into any Works or Inventions I
create or develop for the Company without the Company’s prior written consent.
Notwithstanding, if, in the course of my employment with the Company, I
incorporate a Prior Works or Invention, I agree that the Company shall have, and
I hereby grant to the Company, a perpetual, worldwide, irrevocable,
royalty-free, fully paid-up, license to use for any and all purposes and in any
manner any such Prior Works or Inventions as incorporated into a Work or
Invention owned by the Company hereunder.
(f)    Any assignment of any Works under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively “Moral Rights”). To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where such
Moral Rights exist, I hereby waive such Moral Rights and consent to any action
of the Company that would violate such Moral Rights in the absence of such
consent, and acknowledge that Company may edit or alter the Works in any manner.
I will confirm any such waivers and consents from time to time as requested by
the Company.
(g)    I agree to execute and deliver such assignments, copyright applications,
patents, patent applications, licenses, and other documents as the Company may
direct and to cooperate fully with the Company, both during and after the course
of my Engagement by the Company, to enable the Company to secure and maintain in
any and all countries the rights described and granted in paragraphs (a) through
(f) above with respect to Works and Inventions. In the event the Company is
unable, after reasonable effort, to obtain my signature on any such documents, I
hereby irrevocably designate and appoint the Company through a duly authorized
officer as my agent and attorney-in-fact, to act for and on my behalf solely to
execute and file any such application or other document and do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other intellectual property protected related to Works and
Inventions with the same legal force and effect as if I had executed them. I
will assist the Company in every reasonable way, at Company’s expense, to
obtain, and from time to time enforce, Company’s rights relating to Works and
Inventions in any and all countries. My obligation to assist the Company with
respect to right relating to such Company Works and Inventions shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my employment for the time actually spent by me at the
Company’s request on such assistance. I will assist the Company in every
reasonable way, at Company’s expense, to obtain, and from time to time enforce,
Company’s rights relating to Works and Inventions in any and all countries. My
obligation to assist the Company with respect to right relating to such Company
Works and Inventions shall continue beyond the termination of my employment, but
the Company shall compensate me at a reasonable rate after my employment for the
time actually spent by me at the Company’s request on such assistance.
(h)    I understand and agree that the Company shall determine, in its sole and
absolute discretion, whether an application for patent, copyright registration,
or any other intellectual property right shall be filed on any Works or
Inventions assigned to the Company under this Agreement and whether such an
application shall be prosecuted or abandoned prior to issuance or registration.
6.    Miscellaneous


(a)    No Conflict. I represent and warrant that I am not now and will not as of
the date upon which my Engagement hereunder commences be under any obligation to
any prior employer that is inconsistent with the terms of this Agreement, or
with being engaged by the Company, and that, to the best of my knowledge, I have
no present obligation to assign to any former employer or to any other
non-Company person or entity, any Work or Invention covered by this Agreement. I
have informed the Company if I have any obligations of confidentiality to any
third party, and have disclosed the scope of such confidentiality obligations to
the maximum extent necessary to provide the Company with an understanding of the
limitations of such obligations without violating such obligations.
(b)    Survival; Binding Effect; Third Party Beneficiary. I understand and
acknowledge that my obligations under this Agreement shall survive the
termination of my Engagement regardless of the manner of such termination and
shall be binding upon my heirs, executors, administrators, legal
representatives, and assigns. I also understand and acknowledge that this
Agreement shall be binding upon and shall inure to the benefit of the
subsidiaries, affiliates, successors, and assigns of the Company, including any
person(s) or entity(ies) Person that acquires all or substantially all of the
assets of the Company, whether by merger, consolidation, or otherwise. This
Agreement does not create, and shall not be interpreted or construed to create,
any rights enforceable by any person not a party to this Agreement.
(c)    Injunctive Relief. I acknowledge and agree that money damages for the
breach or threatened breach of my obligations under this Agreement would be
inadequate to properly compensate for losses resulting from my breach.
Accordingly, I agree that in the event of a breach or threatened breach by me of
any said undertakings, the Company will be entitled to temporary and permanent
injunctive relief in any court of competent jurisdiction (without the need to
post bond and without proving that damages would be inadequate). The rights and
remedies provided for or in this Agreement are cumulative and shall be in
addition to rights and remedies otherwise available to the parties hereunder or
under any other agreement or applicable law.
(d)    Governing Law. The validity and interpretation of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to agreements made and to be performed entirely
within such state (excluding the conflicts of laws provisions thereof). Any
claim or action relating to or arising out of this Agreement or the subject
matter hereof shall be subject to the arbitration provisions set forth in the
offer letter, or in the event that there are no such provisions or they are not
enforceable, then I expressly consent that any action, suit, or proceeding
relating to or arising out of this Agreement or the subject matter hereof may be
brought exclusively in any federal or state court sitting in the State of New
York. I hereby waive and agree not to assert in any such action, suit, or
proceeding, in each case to the fullest extent permitted by applicable law, any
claim that (i) I am not personally subject to the jurisdiction of any such
court; (ii) any such action, suit, or proceeding is brought in an inconvenient
forum (forum non conveniens); or (iii) the venue of any such action, suit, or
proceeding is improper. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(e)    Severability. If any provision, or portion of any provision, of this
Agreement shall be held or deemed to be invalid, inoperative, or unenforceable
for any reason, the remaining provisions of this Agreement and the remaining
portion of any provision held invalid, inoperative, or unenforceable in part
shall continue in full force and effect. In addition, if any provision is
determined to be invalid or unenforceable due to its duration and/or scope, the
duration and/or scope of such provision, as the case may be, shall be reduced,
such reduction shall be to the smallest extent necessary to comply with
applicable law, and such provision shall be enforceable, in its reduced form, to
the fullest extent permitted by applicable law.
(f)    No Waiver; Amendments. No delay or omission by either party in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. This Agreement may not be altered, modified, or amended, in whole or in
part, except by an agreement in writing signed by a duly authorized officer of
the Company.
(g)    Notice. For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given: (i) when delivered personally; (ii) on the
business day following the day such notice or other communication is sent by
recognized overnight courier; (iii) when sent by facsimile transmission; or (iv)
if sent by certified or registered mail, postage prepaid, on the date of actual
receipt thereof. Such communications shall be addressed to the respective
addresses set forth on the first page of the letter from the Company offering
employment (with any such communication to the Company directed to the attention
of the General Counsel), or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only on the date of actual receipt thereof.
(h)    Employment; Engagement. I understand and agree that this Agreement does
not constitute a contract of employment, retention or engagement or obligate the
Company to employ, retain or engage me for any specified period of time, nor
shall this Agreement be interpreted in any way to interfere with any right the
Company has, or any right I have, to terminate my Engagement at any time.
(i)    Counterparts; Headings. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed an original and all
of which, when taken together, shall constitute one and the same instrument.
Headings and subheadings are for convenience only and shall in no way affect the
interpretation of any provision of this Agreement or of the Agreement itself.
[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by an officer thereunto duly authorized, all as of the date set forth
above.
By: __________________________
    Name: Joseph Molluso


AGREED TO AND ACCEPTED:

VIRTU FINANCIAL OPERATING LLC



By:    __________________________
    Name: Douglas A. Cifu
    Title: Chief Executive Officer
    Date:







